Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose “bracelet”.  Examiner notes that the nomenclature of “necklace” and “bracelet” does not infer a structural difference, since these terms are only dependent on where a user decides to wear the device.  Applicant claims “adapted to be worn around a user’s wrist”.  Examiner notes that a necklace IS adapted to be worn around a user’s wrist by wrapping it around multiple times.  However, examiner assumes that applicant is intending to change the length of the strand to be the approximate length of the diameter of the wrist.  Examiner notes that the structural change between “necklace” and “bracelet” with “adapted to be worn around a user’s wrist” is a change in length of the strands used.
Applicant argues the principle of operation of Bixby is that it is used with strands long enough to be considered “necklace”.  Examiner notes that Bixby discloses a clasp used on bracelet; examiner notes that the use of a clasp still provides the clasping function even if it clasps a strand of a different length.
Applicant argues that the removal of the cams 6 and 6’ and their purpose from Elsener “completely changes the principle of operation of Elsener’s clasp”.  Examiner notes that the removal of an undesirable device AND its function is not an inventive step, as noted in MPEP2144.04(II)a.  Further, examiner notes that the removal of the cams 6 and 6’ in Elsener does not affect the ability of Elsener to perform the function of a clasp.
Examiner notes that three different rejections for all claims, the first rejection being the removal of the cams 6 and 6’ of Elsener.  The second rejection utilizes the known clasp WITHOUT the cams taught in Bixby, in place of the cams WITH the cams in Elsener, in the situation of Elsener.  The third .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13, 16-17, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 4515180 Elsener, in view of 2014/0047865 Bixby, in view of 2594475 Meyer.

    PNG
    media_image1.png
    540
    580
    media_image1.png
    Greyscale
Regarding claim 8, examiner notes that there are two reasons for the combination of these references, which are discussed below.  Elsener discloses an item of jewelry (“double rowed pearl necklace” figure 9, column 3, line 27) comprising: 
a clasp 1 adapted to hold one or more rings (rings 7), the clasp comprising a loop element and a latch 3, the latch having an open position (figure 1) and a closed position (figure 2), wherein the loop element and the latch form a closed loop when the latch is in the closed position (shown below in figure 9); 
a first chain (first “row” of pearls) having two ends, a first ring 7 at one end of the first chain and a 
a second chain (second “row” of pearls) having two ends, a third ring 7 at one end of the second chain and a fourth ring 7 at the other end of the second chain, wherein the third and fourth rings encircles the loop element of the clasp (as shown in figure 9);  
wherein the loop element of the clasp passes through the first second third and fourth rings (as previously claimed, shown in figure 9);
wherein all portions of the loop element have a width (as shown in figure 9) that is substantially uniform (detailed in figures 1, 9, and 12, the majority of the arc length is uniform, with very small in arc length forming protrusions 6 and 6’, making the width “substantially” uniform); and 
wherein a portion of the clasp prevents the loop element from passing through the first second third or fourth rings (protrusions 6 and 6’).  

    PNG
    media_image2.png
    754
    560
    media_image2.png
    Greyscale
Elsener discloses the use of protrusions that prevent the rings from accidentally being removed from the loop while the loop is open, and applicant is claiming a negative limitation aimed at claiming around these protrusions.
Bixby discloses a clasp 10 (figure 1) having a loop element 12 and a clasp 14 having a closed position in figure 2 and an open position in figure 1, the clasp holding the end loops of multiple chains of jewelry (figure 3).  
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).

Reasoning 2: It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Elsener clasp 1 with the Bixby clasp 10, as both have nearly identical structure, and are used for the same purpose in the same art.  Examiner contends that the use of either in place of the other still results in the chains being attached together using the clasp required in both references.  Examiner notes that the replacement of the Elsener clasp with that of Bixby reverts to the known problem that exists in Elsener, column 1, lines 32-35.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).



Regarding claim 15, Elsener as modified discloses the jewelry of claim 8, but does not disclose the chains having different lengths.  Bixby discloses the multiple strands having different lengths, as shown in figure 3.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 16, Elsener discloses an item of jewelry comprising: 
a clasp 1 having a loop element and a closing mechanism (annotated above, best shown in figure 1), the closing mechanism having an open position (figure 1) and a closed position (figure 3), wherein the loop element is circular shaped (figure 1 and figure 9); and 
a plurality of chains (“rows” of pearls) connected to the clasp (figure 9), each of the plurality of chains having a first ring 7 at a first end and a second ring 7 at a second end, each of the first and second rings encircling the loop element of the clasp (as shown in annotated figure 9 of Elsener), the loop element of the clasp passes through the first and second rings of each of the plurality of chains (as shown in figure 9); 
wherein all portions of the loop element have a width (as shown in figure 9) that is substantially uniform (detailed in figures 1, 9, and 12, the majority of the arc length is uniform, with very small in arc length forming protrusions 6 and 6’, making the width “substantially” uniform); and

Elsener discloses the use of protrusions that prevent the rings from accidentally being removed from the loop while the loop is open, and applicant is claiming a negative limitation aimed at claiming around these protrusions.
Bixby discloses a clasp 10 (figure 1) having a loop element 12 and a clasp 14 having a closed position in figure 2 and an open position in figure 1, the clasp holding the end loops of multiple chains of jewelry (figure 3).  
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
Reasoning 1:  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the protrusions of Elsener in the manner taught by Bixby, as Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  Applicant claims both the removal of the feature (“substantially uniform”) AND the removal of the function of the feature (“no portion of the clasp prevents…”).  Therefore, applicant’s asserted patentable subject matter is the removal of a known feature resulting in a known uniform width device, as shown in Bixby.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).
Reasoning 2: It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Elsener clasp 1 with the Bixby clasp 10, as both have nearly identical structure, and are used for the same purpose in the same art.  Examiner contends that the use of either in place of 


Regarding claim 17, Elsener as modified discloses the jewelry of claim 16, wherein the loop element of the clasp includes a gap and a latch 3 adapted to open and close the gap (using hinge 4), the latch being the closing mechanism (detailed in figure 1).

Regarding claim 18, Elsener as modified discloses the jewelry of claim 17, but does not explicitly teach the use of four chains.  Elsener explicitly teaches two chains, both of which have a ring 7 on both ends of the chain, which are attached to the ring element of the clasp as shown in figure 9.
Bixby discloses the use of a four-strand necklace with a clasp similar to that used in Elsener.
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the strands of Elsener for an aesthetic purpose.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).



Regarding claim 22, Elsener as modified discloses the jewelry of claim 16, but does not disclose the chains having different lengths.  Bixby discloses the multiple strands having different lengths, as shown in figure 3.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 23, Elsener as modified discloses the jewelry of claim 16, wherein the two chains have a style, in figure 9 they are both pearls.  Elsener discloses multiple styles of chains that are used with the clasp, shown in figures 5-8, figure 10, figure 9, but does not explicitly teach them being used together.  
Bixby discloses the use of multiple strands in a necklace, having different styles (for instance with beads and without beads, the beads are close together or far apart).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize different styles of chains as taught by Elsener to be used together as taught by Bixby, as this is done for aesthetic purposes.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).



Regarding claim 26, Elsener discloses an item of jewelry comprising: 
a clasp 1 comprising a loop element adapted to hold one or more rings 7; 
a first chain (“row” of pearls) comprising: a first string of connected natural or synthetic pearls (column 3, line 27); a first ring 7 connected directly to one end of the first string and a second ring 7 connected directly to the other end of the first string (as shown in figure 9), the first and second rings 7 encircling the loop element of the clasp (figure 9); and 
a second chain (“row” of pearls) comprising: a second string of connected natural or synthetic pearl (column 3, line 27); a third ring 7 connected directly to one end of the second string and a fourth ring 7 connected directly to the other end of the second string, the third and fourth rings encircling the loop element of the clasp 1 (as shown in figure 9)
wherein all portions of the loop element have a width (as shown in figure 9) that is substantially uniform (detailed in figures 1, 9, and 12, the majority of the arc length is uniform, with very small in arc length forming protrusions 6 and 6’, making the width “substantially” uniform); and
wherein a portion of the clasp (portions 6 and 6’) prevents the loop element from passing through the first or second rings of each of the plurality of chains.

Bixby discloses a clasp 10 (figure 1) having a loop element 12 and a clasp 14 having a closed position in figure 2 and an open position in figure 1, the clasp holding the end loops of multiple chains of jewelry (figure 3).  
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
Reasoning 1:  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the protrusions of Elsener in the manner taught by Bixby, as Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  Applicant claims both the removal of the feature (“substantially uniform”) AND the removal of the function of the feature (“no portion of the clasp prevents…”).  Therefore, applicant’s asserted patentable subject matter is the removal of a known feature resulting in a known uniform width device, as shown in Bixby.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Elsener to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).
Reasoning 2: It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Elsener clasp 1 with the Bixby clasp 10, as both have nearly identical structure, and are used for the same purpose in the same art.  Examiner contends that the use of either in place of the other still results in the chains being attached together using the clasp required in both references.  Examiner notes that the replacement of the Elsener clasp with that of Bixby reverts to the known .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, 15-18, 20, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bixby in view of Elsener.

    PNG
    media_image2.png
    754
    560
    media_image2.png
    Greyscale
Regarding claim 8, Bixby discloses an item of jewelry comprising:
a clasp 10 (figure 1) adapted to hold one or more rings (as shown in figure 3), the clasp comprising a loop element 12 and a latch 14, the latch 14 having an open position (figure 1) and a closed position (figure 2), wherein the loop element and the latch form a closed loop when the latch is in the closed position (as shown in figure 2); 
a first chain 37 having two ends, a first ring 40 at one end of the first chain and a second ring 40 at the other end of the first chain, wherein each of the first and second rings encircles the loop element of a clasp (shown in figure 3); and 
a second chain 37 having two ends, a third ring 40 at one end of the second chain and a fourth ring 40 at the other end of the second chain, wherein each of the third and four rings encircles a loop element of a clasp; 
wherein the loop element of the clasp passes multiple rings 40;
wherein all portions of the loop element have a width that is substantially uniform (best shown in figures 1 and 2); 
wherein no portion of the clasp prevents the loop element from passing through the rings (as shown in figures 1 and 2).
Bixby discloses a necklace using two clasps, and does not disclose the creation of a necklace using one clasp having the ends of the chains of Bixby attached to the same clasp.

Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the parts of the Bixby device to create a necklace with only one clasp, in the manner taught by Elsener, since both are necklaces, and the use of one or two clasps is an aesthetic choice.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Bixby to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claim 16, Bixby discloses an item of jewelry comprising:
a clasp 10 (figure 1) having a loop element 12 and a closing mechanism 14, the closing mechanism 14 having an open position (figure 1) and a closed position (figure 2), wherein the loop element is circular shaped; 
a plurality of chains connected to the clasp, each of the plurality of chains having a first ring 40 at a first end and a second ring 40 at a second end, each of the first and second rings encircling the loop 
wherein all portions of the loop element have a width that is substantially uniform (best shown in figures 1 and 2); 
wherein no portion of the clasp prevents the loop element from passing through the rings (as shown in figures 1 and 2).
Bixby discloses a necklace using two clasps, and does not disclose the creation of a necklace using one clasp having the ends of the chains of Bixby attached to the same clasp.
Elsener discloses a similar clasp (figure 9) having a loop element and a latch/closing mechanism, multiple chains having rings 7 that go around the loop element, and that BOTH ends of the chains are attached to the same clasp, as taught in figure 9.
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the parts of the Bixby device to create a necklace with only one clasp, in the manner taught by Elsener, since both are necklaces, and the use of one or two clasps is an aesthetic choice.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Bixby to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in 

Regarding claim 26, Bixby discloses an item of jewelry comprising:
a clasp 10 (figure 1) comprising a loop element 12 adapted to hole one or more rings 40; 
a first chain 37 comprising a first string of connected first objects (charms “x” and “o”), each of the first objects being a bead; a first ring 40 connected directly to one end of the first string and a second ring 40 directly connected to the other end of the first string, the first and second rings encircling the loop element of a clasp; and 
a second chain 37 comprising a first string of connected second objects (charms “x” and “o”), each of the second objects being a bead; a third ring 40 connected directly to one end of the second string and a fourth ring 40 directly connected to the other end of the second string, the third and fourth rings encircling the loop element of a clasp; and 
wherein all portions of the loop element have a width that is substantially uniform (best shown in figures 1 and 2); 
wherein no portion of the clasp prevents the loop element from passing through the rings (as shown in figures 1 and 2).
Bixby discloses a necklace using two clasps, and does not disclose the creation of a necklace using one clasp having the ends of the chains of Bixby attached to the same clasp.
Elsener discloses a similar clasp (figure 9) having a loop element and a latch/closing mechanism, multiple chains having rings 7 that go around the loop element, and that BOTH ends of the chains are attached to the same clasp, as taught in figure 9.
Meyer discloses a clasp with strands that “may be worn as a necklace or bracelet depending on the length of the attached chains or strings” (column 3, line 31).

It would have been obvious to one of ordinary skill in the art at the time of the invention to change the length of the strands of Bixby to be “adapted to be worn on a user’s wrist”, as it is old and well known in the art to change the length of a strand to be worn as a necklace or bracelet, as taught in Meyer.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Regarding claims 13 and 20, Bixby as modified discloses the jewelry of claims 8 and 16, wherein each of the first and second chains has a round shaped link (“o”).  

Regarding claims 15 and 22, Bixby as modified discloses the jewelry of claims 8 and 16, wherein the first and second chain have different lengths (as shown in figure 3 of Bixby).

adapted to open and close the gap (as shown in figures 1 and 2), the latch being the closing mechanism.

Regarding claim 18, Bixby as modified discloses the jewelry of claim 16 wherein Bixby uses four chains each having a ring, and each encircling part of the same clasp, since the necklace is modified to have one clasp is the manner of Elsener.

Regarding claim 23, Bixby as modified discloses the jewelry of claim 16, wherein at least two of the plurality of chains have different styles (as shown in figure 3).  

Regarding claims 24 and 25, Bixby as modified discloses the jewelry of claim 16 wherein the clasp is circular, not oblong.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY M MORGAN/               Primary Examiner, Art Unit 3677